IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,053




EX PARTE JASON SCOTT MAY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21646-A IN THE 42ND DISTRICT COURT
FROM TAYLOR COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and
sentenced to two years’ imprisonment. He did not appeal his conviction.
            Applicant pleaded guilty on October 26, 2006, and received 135 days of pre-sentence jail
time. On January 31, 2007, he was erroneously released on mandatory supervision in absentia on
an unrelated conviction for assault. Instead of being released, he should have been transferred to a
state jail facility. Pursuant to a premature-release warrant, he was returned to Taylor County on
November 28, 2007. He was not credited with nine months and twenty-seven days he spent on
release, and as a result, his discharge date was extended to April 7, 2009. He now contends that he
is being illegally confined because he was not credited with this time. 
            Based on an affidavit submitted by the Texas Department of Criminal Justice–Classification
and Records, the trial court concluded that Applicant was not being illegally confined and
recommended that we deny relief. We believe that Applicant is entitled to the time he spent on
release. Accordingly, the Texas Department of Criminal Justice–State Jail Division shall credit
Applicant’s sentence in cause number 21646-A from the 42nd  Judicial District Court of Taylor
County with the nine months and twenty-seven days he spent on release. 
 
Delivered: December 10, 2008
Do Not Publish